     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

JOHN WILLIAMS,
FREDDIE SINKLER,                        :

            Plaintiffs                  :   CIVIL ACTION NO. 3:19-1083

   v.                                   :       (JUDGE MANNION)

WARDEN BRIAN CLARK, et al.,             :

            Defendants                  :


                                  MEMORANDUM

I. Background

        Plaintiffs, both inmates, formerly confined in the Dauphin County

Prisons, Harrisburg, filed the above captioned civil rights action pursuant to

42 U.S.C. § 19831 (Doc. 1). The named Defendants are Warden Brian Clark,

Treatment Officer John Addison, and Security Officer Robert Lucas.

        Plaintiffs’ complaint raises a bevy of claims stemming from their

confinement at the Dauphin County Prison (“DCP”). (Doc. 1). Specifically,

Plaintiffs allege that they were subject to the following inhumane living


        1
         Subsequent to the filing of the above captioned action, Plaintiff,
Freddie Sinkler was released from custody and resides at 210 Penn Street,
Highspire, Pennsylvania 17034. (See Doc. 54). The Court has had numerous
mailings addressed to Plaintiff, John Williams, returned as undeliverable,
stating that Williams was released, and no forwarding address was indicated.
(See Docs. 35, 39, 51, 52). Because Williams has an obligation to keep the
Court informed of his address change, and has failed to do so, the Court
deems Plaintiff to have abandoned the lawsuit.
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 2 of 14



conditions, including: a lack of adequate ventilation inside the prison, a

practice of requiring inmates to eat meals inside their cells, a practice of

requiring inmates to remain in their cells for 21 hours each day, the walls of

the prison are “covered in filth,” (Doc. 1), a lack of adequate means for

contacting correctional officers when an emergency arises, inmates are

sometimes deprived of a shower for over a week, the soap provided to

inmates “eats the flesh off of [their] skin,” Id., goods at the prison commissary

are overpriced, inmates’ cash is confiscated upon arrival at the prison,

inmates are forced to sleep in old, rusty bunk beds that release harmful

particulate into the air, the prison mixes together sewage and drinking water

for use by the inmates, prison officials do not provide year-round outdoor

recreation, the prison’s meal schedule results in inmates going without food

for twelve hours each day, indigent inmates are not provided with shower

shoes or undergarments until they have resided at the prison for two months’

time, “county and state inmates” are not segregated, regardless of their

security designation, Id., the Prison is overcrowded such that “not every

inmate sleeps in a dorm or a cell,” Id., “trusty” inmates are overworked and

underpaid, food provided at the prison is fattening and contains insalubrious

female hormones, inmates are subject to random beatings by prison staff,

in-cell toilets limit the number of times inmates may flush them, inmates

sometimes remain in the pre-classification cell block for up to a week upon
                                      -2-
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 3 of 14



entry into the prison, food residue is visible on trays used to serve inmate

meals, sick inmates are allowed to mingle with healthy inmates, inmates are

only allowed to clean their cells twice per week, and “religious practice[s] are

being abused.” Id. Plaintiffs also allege that indigent inmates are not provided

with deodorant or toothpaste until one month after they enter the prison, and

must wait two months to receive undergarments, during which time these

inmates must “prove” their indigence. Id. Finally, Plaintiffs object to the

prison’s practice of charging inmates for room and board. Id.

      Thus, Plaintiffs filed the instant action seeking to be “compensated for

living under these conditions, from harm [their] body has been introduced to

for the past nine months [they’ve] been incarcerated in Dauphin County

Prison.” Id.

      Specifically, they claim that Defendant, Warden Clark’s “job is to make

sure, [Plaintiffs] health safety as well as [their] will being are taken care of as

long as [they are] in his custody.” Id.

      Plaintiffs claim that Defendant, John Addison, “is responsible to make

sure that [Plaintiffs are] in a clean and healthy environment as well”, while

“setting forth programs that really rehabilitate [Plaintiffs’] lives” and “creating

jobs that pay the inmates in prison.” Id.

      Finally, Plaintiffs claim that Defendant, Robert Lucas’ “job is to provide

security” and “make the environment safe, healthy and livable.” Id.
                                       -3-
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 4 of 14



      In addition to compensatory damages, Plaintiffs seek “to be treated

fairly and like human beings are supposed to be treated” and to be “removed

from the county prison while in the process of this lawsuit pending.” Id.

      Presently before the Court is Defendants’ motion for failure to state a

claim. (Doc. 45). The motion has been fully briefed and is ripe for disposition.

For the reasons that follow, the Court will grant Defendants’ motion to

dismiss.



II. Motion to Dismiss Pursuant to Federal Rule of Civil Procedure
12(b)(6).

      Fed.R.Civ.P. 12(b)(6) authorizes dismissal of a complaint for “failure to

state a claim upon which relief can be granted.” Under Rule 12(b)(6), we

must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)(quoting Phillips v.

County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)). While a complaint

need only contain “a short and plain statement of the claim,” Fed.R.Civ.P.

8(a)(2), and detailed factual allegations are not required, Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007), a complaint must plead “enough facts

to state a claim to relief that is plausible on its face.” Id. at 570. “The

                                      -4-
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 5 of 14



plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft

v. Iqbal, 556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at 556). “[L]abels

and conclusions” are not enough, Twombly, 550 U.S. at 555, and a court “is

not bound to accept as true a legal conclusion couched as a factual

allegation.” Id. (quoted case omitted). Thus, “a judicial conspiracy claim must

include at     least   a   discernible    factual   basis   to survive     a   Rule

12(b)(6) dismissal.” Capogrosso v. The Supreme Court of New Jersey, 588

F.3d 180, 184 (3d Cir. 2009) (per curiam).

      In resolving the motion to dismiss, we thus “conduct a two-part

analysis.” Fowler, supra, 578 F.3d at 210. First, we separate the factual

elements from the legal elements and disregard the legal conclusions. Id. at

210-11. Second, we “determine whether the facts alleged in the complaint

are sufficient to show that the plaintiff has a “plausible claim for relief”.” Id. at

211 (quoted case omitted).

      In addition, because Plaintiffs complain about “prison conditions,” the

screening provisions of 42 U.S.C. §1997e apply, as do the screening

provisions of 28 U.S.C. §1915(e), given that they were granted in forma

pauperis status to pursue this suit. The court’s obligation to dismiss a

complaint under the PLRA screening provisions for complaints that fail to

state a claim is not excused even after defendants have filed a motion to
                                         -5-
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 6 of 14



dismiss. See, e.g., Lopez v. Smith, 203 F.3d 1122, 1126 n. 6 (9th Cir. 2000).

Hence, if there is a ground for dismissal which was not relied upon by a

defendant in a motion to dismiss, the court may nonetheless sua sponte rest

its dismissal upon such ground pursuant to the screening provisions of the

PLRA. See Lopez; Dare v. U.S., Civil No. 06-115E, 2007 WL 1811198, at *4

(W.D. Pa. June 21, 2007), aff’d, 264 Fed Appx. 183 (3d Cir. 2008).

      Finally, the Court may dismiss claims based on an affirmative defense

if the affirmative defense is obvious from the face of the complaint. See Ray

v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002) (indicating that “[a]s a general

proposition, sua sponte dismissal is inappropriate unless the basis is

apparent from the face of the complaint” and concluding that dismissal was

inappropriate because the plaintiff's failure to exhaust was not apparent from

the face of the complaint). The Court may also consider matters of public

record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

Because Plaintiffs are proceeding pro se, the Court construes their

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).




                                     -6-
       Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 7 of 14



III.   Discussion

       a. Standing

       Defendants move for dismissal, inter alia, on the basis that Plaintiffs

lack standing to sue over conditions of confinement that do not affect them

personally. The Court agrees.

       “Article III... gives the federal courts jurisdiction over only ‘cases and

controversies,’ and the doctrine of standing serves to identify those disputes

which are appropriately resolved through the judicial process.” Whitmore v.

Arkansas, 495 U.S. 149, 154-55 (1990). The Standing doctrine distinguishes

between “jurisdictional” and “prudential” rules of standing. The three

jurisdictional rules of standing sketch out the minimum requirements for a

“case or controversy” under Article III; they are “injury in fact... causation,

and redressability.” Id. at 155. By contrast, the prudential rules of standing

are judicially created doctrines based on policy judgments about the proper

role of the courts. One such rule is that a litigant “generally must assert his

own legal rights and interests, and cannot rest his claim to relief on the legal

rights or interests of third parties.” Warth v. Seldin, 422 U.S. 490, 499

(1975)). In view of this rule, “courts have held consistently that an inmate

does not have standing to sue on behalf of his fellow prisoners.” Weaver v.

Wilcox, 650 F.2d 22, 27 (3d Cir. 1981)(collecting cases).



                                      -7-
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 8 of 14



      A review of the complaint reveals that Plaintiffs are not the proper

parties to assert claims with respect to a number of the allegedly inhumane

prison conditions. For example, Plaintiffs assert that DCP “houses inmates

pas[t] the capacity,” resulting in some inmates sleeping outside their cells,

but do not allege any facts showing they are among the affected inmates.

(Doc. 1). Plaintiffs also claim that “trusty” inmates (presumably, those with

jobs at the Prison) are overworked without sufficient pay, Id. (“some inmate[s]

work up to 10 hours 7 days of a week”), but again fail to allege that they

themselves are “trusty’s.” Plaintiffs request that “camera footage... be

investigated” because certain unidentified “inmates [are] being abused by

staff.” Id. Not only does this allegation fail to plead facts showing Plaintiffs

were victims of the alleged abuse—it also generally fails to plead with clarity

sufficient to satisfy plausibility pleading. See Fed.R.Civ.P. 8(a) (requiring a

Plaintiff to set forth a “short and plan statement showing that the pleader is

entitled to relief”). Finally, Plaintiffs complain that inmates sometimes spend

up to a week in the Prison’s “classification block” before being transferred

elsewhere. (Doc. 1). Aside from the fact that the harm caused by being

incarcerated in this section of the Prison as opposed to any other is not

readily apparent, Plaintiffs plead no facts showing they themselves spent an

inordinate amount of time in the classification block. Thus, the foregoing

claims rest on allegations that clearly show Plaintiffs are attempting to assert
                                     -8-
     Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 9 of 14



the rights of inmates who have not been identified and who are not parties

to this suit. Accordingly, these claims are to be dismissed for lack of standing.

      b. Exhaustion of Administrative Remedies

      In addition to Plaintiffs’ lack of standing to assert the claims raised in

their complaint, the Court finds that even if Plaintiffs were to establish

standing, the face of Plaintiffs’ complaint reveals that Plaintiffs have not

exhausted their administrative remedies with respect to any claims raised in

the complaint.

      In pertinent part, the PLRA provides:

      No action shall be brought with respect to prison conditions under
      section 1983 of this title, or any other Federal law, by a prisoner
      confined in any jail, prison, or other correctional facility until such
      administrative remedies as are available are exhausted.

42 U.S.C. §1997e(a). Under the PLRA, exhaustion of administrative

remedies is required for all actions concerning prison conditions brought

under federal law. See 42 U.S.C. §1997e(a); Woodford v. Ngo, 126 S.Ct.

2378 (2006). The “exhaustion requirement applies to all inmate suits about

prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.”

Porter v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731,

741 n. 6 (2001) (“[A]n inmate must exhaust irrespective of the forms of relief

sought and offered through administrative avenues.”). “[I]t is beyond the

                                       -9-
    Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 10 of 14



power of [any] court ... to excuse compliance with the exhaustion

requirement.” Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir. 2000). The PLRA

also mandates that inmates “properly” exhaust administrative remedies

before filing suit in federal court. Woodford, 126 S.Ct. at 2387. “Proper

exhaustion demands compliance with an agency's deadlines and other

critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its

proceedings.” Id. at 2386. Failure to substantially comply with procedural

requirements of the applicable prison’s grievance system will result in a

procedural default of the claim. Spruill v. Gillis, 372 F.3d 218, 227-32 (3d Cir.

2004).

      This court in the past has taken judicial notice of Dauphin County

Prison’s grievance procedures. Funk v. DeRose, 2012 WL 6966712, at *8

(M.D. Pa. Nov. 28, 2012) report and recommendation adopted, 2013 WL

393868 (Jan. 31, 2013); see also Shakuur v. Costello, 230 Fed.Appx. 199,

201 (3d Cir. 2007)(taking judicial notice of Philadelphia Prison System’s

grievance procedures). This court has explained the Dauphin County

grievance procedure as follows:

      The grievance appeal process that Dauphin County Prison
      inmates are required to follow, as set forth in the Inmate
      Handbook, involves four (4) steps: (1) the submission of a
      grievance for review and determination by the Warden; (2) an
      appeal of any decision to the Chairman of the Dauphin County
                                     - 10 -
    Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 11 of 14



      Prison Board of Inspectors; (3) an appeal of the Chairman's
      decision to the full Dauphin County Prison Board of Inspectors;
      and (4) an appeal from the Prison Board’s decision to the
      Dauphin County Solicitor.

Sawyers v. Brown, 2014 WL 407337, at *2 (M.D. Pa. Feb. 3, 2014). The

burden of demonstrating exhaustion rests with plaintiffs. See Nyhuis v. Reno,

204 F.3d 65, 67 (3d Cir. 2000). Plaintiffs admit on the face of their complaint

that they failed to exhaust their claims. (See Doc. 1).

      Specifically, Plaintiffs state that they “wrote a grievance back in

November 12, 2018” and “never received a reply.” Id.

      To the extent that Plaintiffs submitted a grievance to the appropriate

official and did not receive a response, the procedure contemplates several

tiers of review and the grievance review system is not exhausted when an

inmate files a grievance and then takes no other action through established

channels when a grievance is not resolved to his satisfaction. Plaintiffs’ next

step would have been to appeal the Warden’s decision, or lack of one, to the

Chairman of the Dauphin County Prison Board of Inspectors. The Plaintiffs’

complaint readily reveals that they failed to do so. Id. Thus, by Plaintiffs’ own

admission, it is clear that Plaintiffs simply failed to properly exhaust

administrative remedies. The failure to pursue the appropriate administrative

process with respect to their claims precludes the litigation of such claims.




                                     - 11 -
    Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 12 of 14



      In Spruill v. Gillis, 372 F.3d 218, 230 (3d Cir. 2004), our Court of

Appeals held that congressional policy objectives were best served by

interpreting the statutory “exhaustion requirement to include a procedural

default component.” The court further ruled that procedural default under

§1997e(a) is governed by the applicable prison grievance system, provided

that the “prison grievance system’s procedural requirements [are] not

imposed in a way that offends the Federal Constitution or the federal policy

embodied in §1997e(a).” Id. at 231, 232.

      In this case, the face of Plaintiffs’ complaint readily reveals that they

failed to appeal the response, or lack thereof, to the final review. Thus,

Plaintiffs have sustained a procedural default.

      Spruill cited with approval the Seventh Circuit decision in Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Spruill, 372 F.3d at 231.

In Pozo, the Seventh Circuit ruled that “to exhaust remedies, a prisoner must

file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo, 286 F.3d at 1025 (emphasis added).

Plaintiffs offer no evidence to justify their failure to appeal the lack of

response by the Warden to their grievance. Thus, Plaintiffs are now

foreclosed from litigating their claims in this Court.

      In Spruill, the Third Circuit found that a procedural default component

to the exhaustion requirement served the following congressional objectives:
                                      - 12 -
    Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 13 of 14



“(1) to return control of the inmate grievance process to prison

administrators; (2) to encourage development of administrative record, and

perhaps settlements, within the inmate grievance process; and (3) to reduce

the burden on the federal courts by erecting barriers to frivolous prisoner

lawsuits.” 372 F.3d at 230. In Pusey v. Belanger, No. Civ. 02-351, 2004 WL

2075472 at *2-3 (D. Del. Sept. 14, 2004), the court applied Spruill to dismiss

an inmate’s action for failure to timely pursue an administrative remedy over

the inmate’s objection that he did not believe the administrative remedy

program operating in Delaware covered his grievance. In Berry v. Kerik, 366

F.3d 85, 86-88 (2d Cir. 2004), the court affirmed the dismissal of an inmate’s

action with prejudice where the inmate had failed to offer appropriate

justification for the failure to timely pursue administrative grievances. In Ross

v. County of Bernalillo, 365 F.3d 1181, 1186 (10th Cir. 2004), the court

embraced the holding in Pozo, stating that “[a] prison procedure that is

procedurally barred and thus is unavailable to a prisoner is not thereby

considered exhausted.” These precedents support this Court’s decision to

dismiss the compliant for failure to exhaust administrative remedies.


VI. Conclusion

      For the forgoing reasons, Defendants’ motion to dismiss for lack of

standing will be granted and Plaintiffs’ complaint will be dismissed without

                                     - 13 -
        Case 3:19-cv-01083-MEM-DB Document 55 Filed 04/15/21 Page 14 of 14



prejudice for failure to exhaust administrative remedies prior to filing the

instant action.

             An appropriate order shall issue.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: April 15, 2021
19-1083-01




                                          - 14 -
